      Case 1:17-cv-00180-BAM Document 38 Filed 04/09/21 Page 1 of 5


 1   Lawrence D. Rohlfing
     Attorney at Law: 119433
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   Gloria Paredes Ruiz
 7                        UNITED STATES DISTRICT COURT
 8                       EASTERN DISTRICT OF CALIFORNIA
 9
10   GLORIA PAREDES RUIZ,                     )   Case No.: 1:17-cv-00180-BAM
                                              )
11                Plaintiff,                  )   STIPULATION FOR THE AWARD
                                              )   AND PAYMENT OF ATTORNEY
12         vs.                                )   FEES AND EXPENSES PURSUANT
                                              )   TO THE EQUAL ACCESS TO
13   ANDREW SAUL,                             )   JUSTICE ACT, 28 U.S.C. § 2412(d)
     Commissioner of Social Security,         )   AND COSTS PURSUANT TO 28
14                                            )   U.S.C. § 1920
                  Defendant.                  )
15                                            )
                                              )
16
17         TO THE HONORABLE BARBARA A. MCAULIFFE, MAGISTRATE
18   JUDGE OF THE DISTRICT COURT:
19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Gloria Paredes Ruiz
21   be awarded attorney fees and expenses in the amount of eleven thousand five
22   hundred dollars ($11,500.00) under the Equal Access to Justice Act (EAJA), 28
23   U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
24   compensation for all legal services rendered on behalf of Plaintiff by counsel in
25   connection with this civil action, including the appellate court proceedings in Ninth
26   Circuit Case No. 20-15286, and in accordance with 28 U.S.C. §§ 1920; 2412(d).
27
                                              -1-
28
         Case 1:17-cv-00180-BAM Document 38 Filed 04/09/21 Page 2 of 5


 1           After the Court issues an order for EAJA fees to Gloria Paredes Ruiz, the
 2   government will consider the matter of Gloria Paredes Ruiz's assignment of EAJA
 3   fees to Lawrence D. Rohlfing. The retainer agreement containing the assignment
 4   is attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
 5   the ability to honor the assignment will depend on whether the fees are subject to
 6   any offset allowed under the United States Department of the Treasury's Offset
 7   Program. After the order for EAJA fees is entered, the government will determine
 8   whether they are subject to any offset.
 9           Fees shall be made payable to Gloria Paredes Ruiz, but if the Department of
10   the Treasury determines that Gloria Paredes Ruiz does not owe a federal debt, then
11   the government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Gloria Paredes Ruiz.1 Any payments made shall be delivered to
14   Lawrence D. Rohlfing.
15           This stipulation constitutes a compromise settlement of Gloria Paredes
16   Ruiz's request for EAJA attorney fees, and does not constitute an admission of
17   liability on the part of Defendant under the EAJA or otherwise. Payment of the
18   agreed amount shall constitute a complete release from, and bar to, any and all
19   claims that Gloria Paredes Ruiz and/or Lawrence D. Rohlfing including Law
20   Offices of Lawrence D. Rohlfing may have relating to EAJA attorney fees in
21   connection with this action and Ninth Circuit action No. 20-15286.
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
27
                                               -2-
28
      Case 1:17-cv-00180-BAM Document 38 Filed 04/09/21 Page 3 of 5


 1           This award is without prejudice to the rights of Lawrence D. Rohlfing and/or
 2   the Law Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees
 3   under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 4   DATE: April 6, 2021               Respectfully submitted,
 5                                     LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                         /s/ Lawrence D. Rohlfing
                                  BY: __________________
 7                                   Lawrence D. Rohlfing
                                     Attorney for plaintiff Gloria Paredes Ruiz
 8
 9   DATED: April 8, 2021              PHILLIP TALBERT
                                       Acting United States Attorney
10
11                                              /s/ Shea L. Bond
12
                                       SHEA L. BOND
13                                     Special Assistant United States Attorney
                                       Attorneys for Defendant ANDREW SAUL,
14                                     Commissioner of Social Security
                                       (Per e-mail authorization)
15
16                                              ORDER

17           Based upon the parties’ Stipulation for the Award and Payment of Attorney
18   Fees and Expenses Pursuant to the Equal Access to Justice Act, 28 U.S.C. §
19   2412(d) and Costs Pursuant to 28 U.S.C. § 1920, filed on April 8, 2021 (Doc. No.
20   37.):

21           IT IS HEREBY ORDERED that attorney fees in the amount of ELEVEN

22   THOUSAND AND FIVE HUNDRED DOLLARS ($11,500.00) be awarded
     subject to the terms of the stipulation.
23
     IT IS SO ORDERED.
24
25      Dated:    April 9, 2021                           /s/ Barbara   A. McAuliffe   _
                                                    UNITED STATES MAGISTRATE JUDGE
26
27
                                                 -3-
28
      Case 1:17-cv-00180-BAM Document 38 Filed 04/09/21 Page 4 of 5


 1                                 PROOF OF SERVICE
 2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3         I am employed in the county of Los Angeles, State of California. I am over
 4   the age of 18 and not a party to the within action. My business address is 12631
 5   East Imperial Highway, Suite C-115, Santa Fe Springs, California 90670.
 6         On this day of April 8, 2021, I served the foregoing document described as
 7   STIPULATION FOR THE AWARD AND PAYMENT OF ATTORNEY FEES
 8   AND EXPENSES PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT,
 9   28 U.S.C. § 2412(d) AND COSTS PURSUANT TO 28 U.S.C. § 1920 on the
10   interested parties in this action by placing a true copy thereof enclosed in a sealed
11   envelope addressed as follows:
12   Ms. Gloria Paredes Ruiz
     258 W. 700 South #217
13   Salt Lake City, UT 84101
14         I caused such envelope with postage thereon fully prepaid to be placed in the
15   United States mail at Santa Fe Springs, California.
16         I declare under penalty of perjury under the laws of the State of California
17   that the above is true and correct.
18         I declare that I am employed in the office of a member of this court at whose
19   direction the service was made.
20
     Lawrence D. Rohlfing       ___          /s/ Lawrence D. Rohlfing____________
     TYPE OR PRINT NAME                             SIGNATURE
21
22
23
24
25
26
27
28
      Case 1:17-cv-00180-BAM Document 38 Filed 04/09/21 Page 5 of 5


 1                          CERTIFICATE OF SERVICE
                       FOR CASE NUMBER 1:17-CV-00180-BAM
 2
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the

 4   Court for this court by using the CM/ECF system on April 8, 2021.
 5         I certify that all participants in the case are registered CM/ECF users and
 6
     that service will be accomplished by the CM/ECF system, except the plaintiff
 7
     served herewith by mail.
 8
 9                              /s/ Lawrence D. Rohlfing
                                _______________________________
10
                                Lawrence D. Rohlfing
11                              Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
